DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 27-30, 32-35, 37, 39, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 11 of U.S. Patent No. 11208912. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims the product practiced by the method claimed in U.S. Patent No. 11208912. The Method of U.S. Patent No. 11208912 recites limitations of a shroud hanger, a shroud segment, and a biasing element, and a piston cylinder for radially biasing the shroud segment in claims 1. The product of instantly the claimed invention recites the same limitations a shroud hanger, a shroud segment, and a biasing element, and piston assembly for radially biasing the shroud segment in claims 21, 27-30, 34, and 37.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25, 32, 34-36, 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatnagar et al. (hereafter Bhatnagar – US 8186945).
Claim 21 recites “a shroud assembly for a turbine engine.” Bhatnagar teaches such a shroud assembly, as will be shown.
Bhatnagar teaches (Figs. 1-4) a shroud assembly for a turbine engine having a centerline axis and an engine flowpath, comprising: 
a shroud hanger (40) having an inner face; 
at least one shroud segment (54) carried by the shroud hanger and comprising: 
a flowpath surface (38) located radially inwardly from the shroud hanger with respect to the centerline axis and defining a portion of the engine flowpath; and 
a backside surface opposite the flowpath surface spaced from and facing the inner face to define a shroud plenum (68); and 
at least one biasing element (100) located between the shroud hanger and the at least one shroud segment, the at least one biasing element configured to radially bias the at least one shroud segment between an outboard position and an inboard position radially outward from the outboard position with respect to the centerline axis (see col. 7, ln. 45-48).
Regarding Claim 22, Bhatnagar teaches (Figs. 1-4) the shroud assembly of claim 21, wherein the at least one biasing element is disposed between the backside surface and the inner face within the shroud plenum (see Fig. 3).
Regarding Claim 23, Bhatnagar teaches (Figs. 1-4) the shroud assembly of claim 21, wherein the at least one shroud segment further comprises: a first wall (89) extending radially outwardly from the backside surface and including a first hanger (92); and a second wall (89), downstream the first wall, extending radially outwardly from the backside surface and including a second hanger (92); wherein the first hanger and the second hanger each confront corresponding portions of the shroud hanger and operatively couple the at least one shroud segment to the shroud hanger (see Fig. 3).
Regarding Claim 24, Bhatnagar teaches (Figs. 1-4) the shroud assembly of claim 23, wherein the at least one biasing element extends between at least one of the first hanger or the second hanger, and a corresponding portion of the shroud hanger (see Fig. 3).
Regarding Claim 25, Bhatnagar teaches (Figs. 1-4) the shroud assembly of claim 24, wherein the at least one biasing element extends between a distal end of at least one of the first hanger or the second hanger and the inner face (see Fig. 3).
Regarding Claim 32, Bhatnagar teaches (Figs. 1-4) the shroud assembly of claim 21, wherein the biasing element is a coil-type compression spring (spring 100 clearly depicts coil-type compression spring).

Claim 34 recites “a turbine engine.” Bhatnagar teaches such a turbine engine, as will be shown.
Bhatnagar teaches (Figs. 1-4) a turbine engine, comprising: 
a compressor section (16) and a turbine section (20) in serial flow arrangement and defining an engine flowpath; 
a rotor (108) having a rotatable disk carrying at least one rotating blade (36) at least partially provided within the engine flowpath and radially terminating at a tip, the rotor being rotatable about a centerline axis; 
a shroud assembly (54) at least partially surrounding the rotor, comprising: 
a shroud hanger (40) having an inner face; 
at least one shroud segment (54) carried by the shroud hanger and comprising: 
a flowpath surface (38) located radially inwardly from the shroud hanger with respect to the centerline axis and defining a portion of the engine flowpath; and 
a backside surface opposite the flowpath surface spaced from and facing the inner face to define a shroud plenum (68); and 
a biasing element (100) located between the shroud hanger and the at least one shroud segment, the biasing element configured to radially bias the at least one shroud segment between an outboard position and an inboard position;
wherein the flowpath surface is a first radial distance from the tip when in the outboard position and a second radial distance, smaller than the first radial distance, when in the inboard position, with respect to the centerline axis (see Fig. 3).
Regarding Claim 35, Bhatnagar teaches (Figs. 1-4) the turbine engine of claim 34, the at least one biasing element is disposed between the backside surface and the inner face within the shroud plenum (see Fig. 3).
Regarding Claim 36, Bhatnagar teaches (Figs. 1-4) the turbine engine of claim 34, wherein the at least one shroud segment further comprises: a first wall (89) extending radially outwardly from the backside surface and including a first hanger (92); and a second wall (89), downstream the first wall, extending radially outwardly from the backside surface and including a second hanger (92); wherein the first hanger and the second hanger each confront corresponding portions of the shroud hanger and operatively couple the at least one shroud segment to the shroud hanger; and wherein the at least one biasing element extends between at least one of the first hanger or the second hanger, and a corresponding portion of the shroud hanger (see Fig. 3).
Regarding Claim 38, Bhatnagar teaches (Figs. 1-5) the turbine engine of claim 34, wherein the at least one shroud segment is included within an annular array of shroud segments carried by the shroud hanger (see Fig. 5).
Regarding Claim 39, Bhatnagar teaches (Figs. 1-4) the turbine engine of claim 38, wherein the at least one biasing element urges each of the shroud segments between the inboard position and the outboard position (see Fig. 3).
Regarding Claim 40, Bhatnagar teaches (Figs. 1-4) the turbine engine of claim 34, wherein the biasing element is a coil-type compression spring (100 is clearly shown as coil-type compression spring)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27-31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Hafner et al. (hereafter Hafner – US 9903218).
Regarding Claim 27, Bhatnagar teaches (Figs. 1-4) the shroud assembly of claim 21.
However, Bhatnagar does not teach a piston-cylinder located within the shroud plenum extending from the inner face and radially toward at least one shroud segment.
Hafner teaches (Fig.4) a shroud assembly having a piston-cylinder apparatus (200) located within the shroud plenum extending from the inner face and radially toward at least one shroud segment (102) and one of the at least one shroud hangers (104), and at least one supply hole (154) disposed in fluid communication with the piston-cylinder apparatus.
Hafner further teaches that having such a piston-cylinder apparatus or other springless biasing means can be used in combination with spring biasing-means (abstract), in order to prevent damage.
MPEP 2143. I. B. teaches Simple substitution of one known element for another to obtain predictable results is obvious if there is (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
In this case, Bhatnagar teaches a shroud assembly that differs from the claimed evice by the substitution of a piston-cylinder apparatus with the magnetic biasing means. Hafner teaches that it is known to use various springless biasing means together with compression spring biasing means, including a piston-cylinder apparatus. Hafner teaches that these springless biasing means have the same function. Therefore, one of ordinary skill in the art could have substituted the magnet biasing means of Bhatnagar with the piston-assembly of Hafner, as both references and Applicant’s invention are directed towards biasing means for turbine shrouds, and the results would be predictable since they serve the same function.
Regarding Claim 28, Bhatnagar teaches (Hafner Fig. 4) the shroud assembly of claim 27, wherein the piston-cylinder and the at least one biasing element radially bias the at least one shroud segment between the outboard position and the inboard position (see Hafner Fig. 4).
Regarding Claim 29, Bhatnagar teaches (Hafner Fig. 4) the shroud assembly of claim 27, wherein the shroud hanger includes at least one supply hole (Hafner 154) fluidly coupling an inlet provided along an exterior portion of the shroud hanger to an outlet fluidly coupled to an interior of the piston-cylinder.
Regarding Claim 30, Bhatnagar teaches (Hafner Fig. 4) the shroud assembly of claim 27, wherein the piston-cylinder comprises: a first outer cylinder (126) extending radially outwardly from the backside surface; and a second outer cylinder (202) extending from the inner face and aligned with the first outer cylinder; wherein the second outer cylinder extends into at least a portion of the first outer cylinder (see Fig. 2).
Regarding Claim 31, Bhatnagar teaches (Figs. 1-4) the shroud assembly of claim 30, wherein the second outer cylinder includes a seal lip (204) extending from an exterior portion of the second outer cylinder and confronting an interior portion of the first outer cylinder.

Regarding Claim 37, recites the same features of Claim 27 which are rejected for the same reasons.

Claims 33 is rejected under 35 U.S.C. 103 as being obvious over Bhatnagar in view of O’Leary (US 9945243).
Regarding Claim 33, Bhatnagar teaches (Figs. 1-4) the shroud assembly of claim 21.
However, Bhatnagar does not teach the shroud segments comprise a ceramic matrix composite material.
O’Leary teaches a similar assembly having shroud segments that comprise a ceramic matrix material.
O’Leary further teaches that a ceramic matrix material is advantageous since it can withstand high temperatures.
Bhatnagar is silent as to the material of the shroud segments. A person having ordinary skill in the art applying the invention of Bhatnagar would need to choose a material and look to the prior art for suitable materials. Therefore, it would have been obvious for a person having ordinary skill in the art to apply the teachings of O’Leary to the shroud segment of Bhatnagar to have ceramic material matrix shroud segments, as both references and Applicant’s invention are directed to shroud assemblies with biasing means in gas turbine engines. Doing so would allow the shroud segments of Bhatnagar to withstand high temperatures, as recognized by O’Leary.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach wherein the at least one biasing element extends at least one of the first hook and the first hanger, or the second hook and the second hanger.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745